DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 79 and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9 October 2020.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 63-71, 73, 76-78, 81, 82, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Super et al. (US 2015/0377881) in view of Siow et al. (Plasma Processes and Polymers, 2006, vol. 3, p. 392-418).  Exalpha (Buffer Formulations, 2017, p. 1-10) is cited as an evidentiary reference.  All references were cited in a prior Office action.
Regarding Claims 63, 66, 73, 76, 77, and 82, Super teaches compositions, kits, and systems for detecting and/or capturing a target entity in a sample (Abstract).  The composition comprises a solid substrate affixed with at least one target-binding agent (p. 5, [0040]).  
Suitable target-binding agents include microbe-binding agents such as a carbohydrate recognition domain of a lectin such as FcMBL (i.e. mannose binding lectin) (p. 16, [0136]).  Amino acid sequences for MBL and engineered MBL include SEQ ID NO. 4 (p. 31, [0313]).  This sequence is identical to SEQ ID NO. 4 listed in the instant application.
Suitable materials used to fabricate a solid substrate include polysulfone (PS) and polyethersulfone (PES) (p. 14, [0114]).  The solid substrate can be functionalized or activated for conjugation with target-binding moieties by any methods known in the art (p. 14, [0117]).  Super does not teach the claimed steps (i) or (ii).
Siow reviews methods for plasma surface treatment of polymeric surfaces that contain reactive chemical groups for the subsequent covalent immobilization, by solution chemical reactions, of molecules or polymers that can exert bio-specific interfacial responses.  Immobilization of proteins onto plasma-carboxylated surfaces is described as being well-established (Abstract).  
Plasma-produced carboxyl surface groups provide a convenient platform for the interfacial immobilization of bioactive molecules that contain amine groups, such as proteins, by carbodiimides chemistry.  One approach to create COOH groups on various surfaces is plasma treatment with CO2.  CO2 plasma treatment also produces functional groups including aldehydes in addition to COOH groups (p. 399-400, Carboxylated Surfaces, paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing to functionalize Super’s substrates by CO2 plasma treatment.  Super suggests functionalization by any method known in the art, and Siow identifies this technique as a well-established method for surface immobilization of proteins.  Subjecting Super’s PS or PES substrates to CO2 plasma treatment reads on the claimed step (i).
It would have been further obvious to one of ordinary skill in the art at the time of filing to conjugate Super’s target-binding agent to the plasma treated substrate by reacting amine groups on the target-binding agent with surface COOH groups using carbodiimide chemistry, as Siow identifies this as a convenient means for conjugating amine group-containing biomolecules to CO2 plasma-treated surfaces.  This reads on the claimed step (ii).  Thus, modification of Super in view of Siow reads on Claims 63, 66, 73, 76, 77, and 82.
Regarding Claim 64, Super’s target-binding agent is introduced to the solid substrate in a buffered solution (p. 17, [0148]).  Exemplary buffered solutions include saline, PBS, phosphate, EDTA, and tris solutions (p. 19, [0173]).  Each of these buffers are generally recognized in the art as including water.  See, for instance, Exalpha (p. 3, EDTA; p. 5, Phosphate buffer and PBS; p. 7-8 for various tris buffers).  Thus, contacting the modified solid substrate with a target-binding agent in a buffered solution reads on the claimed condition (d).
Regarding Claim 65, Super teaches catheters including a solid substrate including a target-binding agent as described above (p. 14, [0116]).  A catheter reads on a lumen as claimed.
Regarding Claim 67, Super teaches the use of MBL as a microbe-binding molecule (p. 30, [0313]).  Microbe-binding molecules are identified as immunoadhesins (p. 30, [0311]), which are recognized as having an adhesive effect with microbes.  Alternatively, suitable target-binding molecules include cell surface receptor ligands which bind (i.e. adhere) to the outer surface of a cell (p. 17, [0146]).  Such ligands act as adhesives binding cells to solid substrates as described above.  Neither Super nor Siow require the use of organic solvents.
Regarding Claim 68, Super teaches forming hollow fiber cartridges (p. 4, [0024]).  Although not expressly disclosed, cartridges formed by modification of Super in view of Siow as set forth above are identical to the substrate of Claim 68 and are therefore capable of performing the functions associated with the claimed cartridge.
Regarding Claim 69, Super does not teach or suggest the use of crosslinking agents.
Regarding Claim 70, the cited references do not require the use of organic solvents.  While Super teaches that solvents may be used in an optional preprocessing step, the only exemplary solvents are buffer solutions (p. 20, [0182]).  As discussed above, buffer solutions are aqueous and do not read on organic solvents.
Regarding Claim 71, as indicated above, Siow teaches using carbodiimide chemistry to conjugate amine groups to surface COOH groups.  Carbodiimides read on activating moieties as claimed.
Regarding Claim 78, Super discloses various devices (see, e.g., p. 5, [0040]; p. 6, [0050]).  Modification in view of Siow will result in products which read on the claimed device.
Regarding Claim 81, Siow teaches that either CO2 or CO may be used to introduce COOH surface groups (p. 399, Carboxylated Surfaces).  Siow does not teach combining the two, nor does Siow teach the use of any additional components when carrying out CO2 surface treatment.  Therefore, Siow teaches toward a plasma which consists of CO2.
Regarding Claim 84, neither Super nor Siow teach substrates which have been contacted or derivatized with a crosslinking moiety prior to attachment of Super’s target-binding molecules.

Claims 70, 71, and 73 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hermanson (Bioconjugate Techniques, 2008, p. 216-219; cited in prior Office action).  Claims 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hermanson.  
Regarding Claims 70, 71, and 73, Super and Siow remain as applied above.  Super generally teaches toward attaching target-binding molecules such as MBL to functionalized substrates (p. 2-3, [0009]; p. 14, [0117]).  Super’s SEQ ID NO. 4 indicates the presence of lysine residues (represented by “K”) which will contribute free amino groups in addition to the protein’s N-terminus.  Siow teaches toward a CO2 plasma treatment method which introduces carboxylic acid groups.  These groups provide a convenient platform for immobilization of bioactive molecules that contain amine groups by carbodiimide chemistry.  Neither Super nor Siow teach a specific method for attaching MBL to a functionalized substrate.
Hermanson teaches that the use of EDC (1-ethyl-3-(3-dimethylaminopropyl)carbodiimide; a carbodiimide compound) in surface conjugation of biological substances containing carboxylates and amines is nearly universal, and is the most common bioconjugation reagent in use today.  EDC is water-soluble, allowing for direct addition to a reaction without the use of an organic solvent.  Byproducts are also water-soluble and easily removed (p. 216, section 1.1, paragraph 1).  EDC reacts with carboxylic acids to create an active ester intermediate.  In the presence of an amine nucleophile, an amide bond is formed (p. 217, Figure 3.1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Super in view of Siow as applied to Claim 63 above, further in view of Hermanson to conjugate amino groups of Super’s MBL to carboxyl groups on a substrate surface formed according to Hermanson’s method using EDC.  This conjugation method is commonly used in the art, does not require organic solvents, results in easily removable byproducts, and is known to facilitate formation of amide bonds between amine nucleophiles and EDC-activated carboxylic acids.  
Regarding Claim 72, Hermanson further teaches that optimal media for EDC conjugation have a pH of 4.7 to 6.0 (paragraph spanning p. 217-218).  Claim 72 requires a pH of “about 4”.  The term “about” has been interpreted by the Federal Circuit to mean “with some approach to the exactness in quantity, number, or time: Approximately.”  Conopco, Inc. v. May Dep't Stores Co., 46 F.3d 1556, 1561 (Fed.Cir.1994).  “Approximately” has been interpreted as “reasonably close to.”  Quantum Corp. v. Rodime, PLC, 65 F.3d 1577, 1581 (Fed.Cir.1995).  
Treatment of the term “about” is illustrated in, for example, Schreiber Foods, Inc. v. Saputo Cheese USA Inc., 83 F. Supp. 2d 942 (N.D. Ill.), dismissed, 243 F.3d 560 (Fed. Cir. 2000).  In Schreiber, the court held that a claimed time range of “about 2 minutes to about 4 minutes” encompassed a range of 30 seconds to 10 minutes, while a temperature range of “about 190°F to about 205°F” was interpreted as encompassing a range of 150°F to 300°F.  Schreiber at 950.  The term “about” expanded the claimed time range in Schreiber by 475% and the claimed temperature range by 1,000%.
Given the flexibility used by the courts in interpreting the term “about,” it is evident that Hermanson’s pH range of 4.7-6.0 reads on the claimed range of “about 4”.
Regarding Claim 74, Super teaches that effective binding affinity depends upon a number of factors including density of target-binding molecules present on the surface of the target-binding agent (p. 10, [0086]).  EDC conjugation requires the presence of carboxylic acid groups.  It is apparent that density of target-binding molecules will be dependent upon the amount or concentration of carboxylic acid groups present on the surface of the modified substrate.  
A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Thus, the combined teachings of Super, Siow, and Hermanson demonstrate that the amount or concentration of carboxylic acid groups present on the surface of the modified substrate is a result-effective variable affecting effective binding affinity
It would have been obvious to one of ordinary skill in the art to optimize the amount or concentration of carboxylic acid groups present on the surface of the modified substrate by routine experimentation to arrive at the claimed range, with a reasonable expectation of successfully obtaining the desired effective binding affinity in the final product.  See MPEP 2144.05.  "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Bryjak et al. (Langmuir, 1999, vol. 15, p. 6400-6404; cited in prior Office action).
Regarding Claim 75, Super and Siow remain as applied to Claim 63 above.  Super discloses combinations of various substrates (see, e.g., p. 5, [0040]; p. 6, [0050]).  Although not expressly stated, it would have been obvious to one of ordinary skill in the art to carry out the modified process on more than one of the substrates disclosed by Super.  In addition, one of ordinary skill in the art would at once recognize the commercial benefits associated with producing more than one of a particular product.
Alternatively, repetition of previously known steps “is merely the logical result of common sense application of the maxim ‘try, try again.’” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31 (Fed. Cir. 2009); MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to repeat the process described above with different substrates, or with a plurality of similar substrates.  
Neither Super nor Siow expressly teach treatment of substrates in a plasma generation chamber.
In the same field of endeavor, Bryjak teaches plasma modification of polysulfone films.  Plasma modification in CO2 atmosphere was performed in a microwave reaction chamber.  Plasmas were sustained by a generator (p. 6401, Materials and Methods).  The presence of acidic functionalities was confirmed in substrates modified in CO2 plasma (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to employ a reaction chamber and plasma generator similar to that of Bryjak when modifying Super in view of Siow, as this equipment is recognized in the art as being useful for CO2 plasma treatment of substrates compositionally similar to those of Super.  Modification in this way reads on Claim 75.

Claims 75 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hodgkinson (US 2014/0114267; cited in prior Office action).
Regarding Claim 75, Super and Siow remain as applied to Claim 63 above.  Super discloses combinations of various substrates (see, e.g., p. 5, [0040]; p. 6, [0050]).  Although not expressly stated, it would have been obvious to one of ordinary skill in the art to carry out the modified process on more than one of the substrates disclosed by Super.  In addition, one of ordinary skill in the art would at once recognize the commercial benefits associated with producing more than one of a particular product.
Alternatively, repetition of previously known steps “is merely the logical result of common sense application of the maxim ‘try, try again.’” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31 (Fed. Cir. 2009); MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to repeat the process described above with different substrates, or with a plurality of similar substrates.  
Neither Super nor Siow expressly teach treatment of substrates in a plasma generation chamber.
In the same field of endeavor, Hodgkinson teaches medical devices that have been plasma treated to provide a functionalized surface (Abstract).  The plasma may be formed from a single gas species such as CO2 (p. 4, [0049]).  An illustrative plasma treatment apparatus is shown in Fig. 2.  The apparatus includes a chamber.  The chamber contains a pair of parallel electrode plates between which a plasma is formed and a radio frequency generator with an output terminal connected to one electrode plate, thereby providing means for generating an electrical field between the electrode plates in which the plasma can be created and sustained (p. 4, [0051]).  The combination of electrodes and radio frequency generator read on a plasma generator.  
It would have been obvious to one of ordinary skill in the art at the time of filing to employ a plasma chamber and generator as illustrated in Hodgkinson’s Fig. 2 when modifying Super in view of Siow, as it represents a suitable apparatus for carrying out surface treatment with CO2 plasma.  Modification in this way reads on Claim 75.
Regarding Claim 83, Hodgkinson teaches treatment times ranging from about 2 minutes to about 30 minutes (p. 4-5, [0057]).  It would have been obvious to one of ordinary skill in the art at the time of filing to apply this range when modifying Super in view of Siow, as it is recognized by the prior art as suitable for obtaining a functionalized surface by plasma treatment.  This overlaps the claimed range of less than 10 minutes.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I). 

Response to Arguments

The Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
The Applicant argues that immobilization of proteins onto plasma-carboxylated surfaces of polysulfone (PS), polyarylether sulfone (PAES), or polyethersulfone (PES) was not well-established prior to the instant application.  The Applicant notes that Siow only mentions CO2 plasma treatment of PS once, specifically stating that the CO2 plasma treatment of PS is more complex, with diverse chain scissions and crosslinking.  
With respect to Siow, the Applicant is correct inasmuch as the reference only specifically mentions CO2 plasma treatment of PS once.  The Applicant is also correct inasmuch as Siow mentions that the mechanism by which plasma treatment introduces surface functional groups to a PS substrate is more complex than the mechanism at work during surface functionalization of polyamide.  However, the complexity of the reaction mechanism relative to a chemically dissimilar substrate would not lead one of ordinary skill in the art away from plasma treatment of a PS substrate.
The Applicant notes that the portion of Siow discussing plasma treatment of PS cites Gancarz et al. (Eur. Polym. J., 1999, Vol. 35, No. 8, p. 1419-1428).  The Applicant characterizes Gancarz as teaching that CO2 plasma treatment of PS membranes resulted in multiple disadvantages including polymer chain cleavage, cross-reactions, and degradation of the membrane.  
Gancarz was not relied upon or cited in in the grounds of rejection.  The “disadvantages” noted by the Applicant are not characterized as such by either Siow or Gancarz.  Rather, these are the various mechanisms by which functional groups are introduced to a PS surface when subjected to plasma treatment.  One of ordinary skill in the art would not view the various mechanisms responsible for surface functionalization as teaching away from plasma treatment of PS substrates.
The Applicant cites Gancarz as teaching disadvantages such as polymer chain cleavage, cross-reactions, and degradation of a PS membrane after plasma treatment.
Gancarz’ discussion of polymer chain cleavage and cross-reactions relates to the mechanism by which surface functionalization occurs during plasma treatment.  These are not in any way identified by the prior art as being detrimental; rather, some degree of chain cleavage and cross-reaction is required to introduce the desired functionality to a PS surface.  
Gancarz does note that when treated in CO2 plasma for a longer time, degradation of PS membranes does occur (p. 1426, section 3.4).  However, in the same paragraph at page 1426, Gancarz notes that after two minutes of plasma treatment, the PS substrate appears to be undamaged and the surface is quite uniform.  One of ordinary skill in the art would not interpret this as teaching away from plasma treatment generally, but rather an indication that longer treatment times may lead to degradation.
In addition, as noted above, Gancarz is not cited or relied upon in any current grounds of rejection.  Any detrimental effects noted by Gancarz in the context of ultrafiltration membranes are not recognized by Siow as being detrimental in the context of surface modification for biomolecule immobilization.
The Applicant argues that Gancarz does not disclose or suggest attaching an entity to a CO2 plasma treated membrane.  
This is an accurate characterization of Gancarz.  The reference is not relied upon in any current grounds of rejection, and need not teach any features of the claimed invention.
The Applicant argues that Gancarz teaches that plasma treatment reduces the binding of proteins to PS membranes as evidenced by a reduction in protein fouling of ultrafiltration membranes following treatment.  The Applicant concludes that Gancarz teaches away from using CO2 plasma treatment to attach entities to a PS membrane.
The teachings of Gancarz relating to attachment of entities to a PS ultrafiltration are not relevant to the current grounds of rejection, as Gancarz is not cited or relied upon in any way to teach any features of the claimed invention.  
To the extent that reduced protein fouling may be relevant to the teachings of Super and Siow, this feature would not be viewed as a detriment by one of ordinary skill in the art.  Neither Super nor Siow teach or suggest reacting a protein directly with a functionalized surface.  Rather, Siow suggests using carbodiimide chemistry to form bonds between surface groups introduced by plasma treatment and amino groups present in the protein (p. 399-400, Carboxylated Surfaces, paragraphs 1-2).  Preventing protein binding/conjugation at unwanted sites would in fact be viewed as an advantage allowing for a greater degree of control over the concentration and distribution of protein on a functionalized surface.  
The Applicant argues that Siow relies upon Gancarz to teach CO2 plasma treatment of PS membranes and not to teach attachment of entities to such treated membranes.  
The Applicant is correct.  Siow cites Gancarz only to demonstrate that the mechanism of surface functionalization in plasma treated PS substrates is more complex than that of polyamide substrates.  Gancarz also more generally demonstrates that plasma treatment of PS surfaces to generate surface functional groups was known in the art at the time of Siow’s review.  Siow, not Gancarz, teaches attachment of entities to plasma-treated substrates as discussed in the grounds of rejection above.
The Applicant argues that Gancarz teaches a variety of disadvantages associated with CO2 plasma treatment of PS membranes, as well as reduced protein binding.
These arguments have been addressed in full above.  The “disadvantages” noted by the Applicant are a description of the mechanism by which surface functionalization occurs, and the reduced protein fouling is not in any way comparable to the carbodiimide-mediated protein attachment discussed by Siow.
The Applicant concludes that because Gancarz discloses the disadvantages indicated above as well as reduced protein fouling, there would be no reasonable expectation of success when modifying Super in view of Siow.
The “disadvantages” noted by the Applicant are a description of the mechanism by which surface functionalization occurs, and the reduced protein fouling is not in any way comparable to the carbodiimide-mediated protein attachment discussed by Siow.  These features of plasma-treated PS substrates do not in any way impact the expectation of success when modifying Super in view of Siow.
The Siow reference is a review of plasma methods for the generation of chemically reactive surfaces for biomolecule immobilization (Title).  Early studies on cell colonizing ability of plasma-prepared surfaces focused on oxygen-containing surfaces because of the success of plasma-oxidized PS as a commercially successful product for tissue culture labware (p. 411, first full paragraph).  Thus, plasma-oxidized PS was both well-known and commercially successful prior to the instant application.
With respect to the rejection of Claims 70, 71, and 73 under 35 U.S.C. 103 as being unpatentable over Super, Siow, and Hermanson, the Applicant argues that Hermanson does not disclose or suggest treating a substrate with a plasma to attach an entity to the substrate.
These features are disclosed by the combination of Super and Siow as discussed in the rejection above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the rejection of Claim 75 under 35 U.S.C. 103 as being unpatentable over Super in view of Siow and Bryjak, the Applicant argues that Bryjak appears to be the companion paper to Gancarz.  The Applicant characterizes Bryjak as suffering from similar disadvantages including polymer chain cleavage, cross-reactions, and degradation. 
As discussed above, the prior art’s discussion of polymer chain cleavage and cross-reactions relates to the mechanism by which surface functionalization occurs during plasma treatment.  These are not in any way identified by the prior art as being detrimental; rather, some degree of chain cleavage and cross-reaction is required to introduce the desired functionality to a PS surface.  
Gancarz does note that when treated in CO2 plasma for a longer time, degradation of PS membranes does occur (p. 1426, section 3.4).  However, in the same paragraph at page 1426, Gancarz notes that after two minutes of plasma treatment, the PS substrate appears to be undamaged and the surface is quite uniform.  One of ordinary skill in the art would not interpret this as teaching away from plasma treatment generally, but rather an indication that longer treatment times may lead to degradation.  
As discussed above, Gancarz is not cited or applied in any way in the rejection of Claim 75.  Bryjak is cited to teach the treatment conditions recited by Claim 75.  No such degradation is observed by Bryjak when the indicated conditions are employed.
With respect to the rejection of Claims 75 and 83 under 35 U.S.C. 103 as being unpatentable over Super in view of Siow and Hodgkinson, the Applicant argues that Hodgkinson does not teach or suggest using a substrate formed from PS, PAES, or PES in order to attach an entity as in the instant claims.
The features of the claimed invention noted in the Applicant’s remarks are taught by Super and Siow as indicated in the rejection above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762